NUMBER 13-14-00202-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

PAUL MICHAEL LOPEZ,                                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 370th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                 Memorandum Opinion Per Curiam

      Appellant, Paul Michael Lopez, attempts to appeal from an order granting a writ

issued in trial court cause number CR-892-12-G in the 370th District Court of Hidalgo

County, Texas. We dismiss the appeal for want of jurisdiction.

      On June 3, 2013, appellant was convicted of possession of child pornography.

Appellant filed an application for writ of habeas corpus under article 11.072 of the Texas
Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.072 (West Supp.

2014). On January 29, 2014, the trial court issued an order granting appellant’s request

for habeas corpus relief. Appellant filed a notice of appeal on March 13, 2014.

       On April 2, 2014, the Clerk of this Court notified appellant that it appeared that the

appeal was not timely perfected and that the appeal would be dismissed if the defect was

not corrected within ten days from the date of receipt of the Court’s directive. Appellant

has not filed a response to the Court’s notice.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court, or after the day the trial court enters an appealable order, unless a motion

for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). Where a timely motion for new

trial has been filed, notice of appeal shall be filed within ninety days after the sentence is

imposed or suspended in open court. TEX. R. APP. P. 26.2(a)(2). The time within which

to file the notice may be enlarged if, within fifteen days after the deadline for filing the

notice, the party files the notice of appeal and a motion complying with Rule 10.5(b) of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 26.3.

       Appellant’s notice of appeal was due to have been filed within thirty days after the

trial court entered an appealable order on January 29, 2014.           See TEX. R. APP. P.

26.2(a)(1). Appellant did not file his appeal until March 13, 2014.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent

a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address

the merits of the appeal in a criminal case and can take no action other than to dismiss

                                              2
the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (West, Westlaw through 2013 3d C.S.); see also Ex parte

Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.



                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of May, 2015.




                                            3